AGREEMENT OF PURCHASE AND SALE OF ASSETS
 
AMONG
 
ORGANIC TO GO, INC.
 
ORGANIC TO GO FOOD CORPORATION
 
KASHOU BROTHERS, INC.
 
doing business as
 
BROTHERS RESTAURANT & DELI
 
STEVE KASHOU
 
EDWARD KASHOU
 
JAMES KASHOU
 
AND
 
SAMI KASHOU
 
 
___________________, 2007
 

--------------------------------------------------------------------------------



AGREEMENT OF PURCHASE AND SALE OF ASSETS
 
THIS AGREEMENT OF PURCHASE AND SALE OF ASSETS is made as of _____________, 2007,
by and among KASHOU BROTHERS, INC., a California corporation doing business as
“BROTHERS RESTAURANT & DELI” (“Company”), STEVE KASHOU, EDWARD KASHOU, JAMES
KASHOU, SAMI KASHOU (each a “Shareholder” and collectively the “Shareholders”),
ORGANIC TO GO, INC., a Delaware corporation (“Buyer”) and ORGANIC TO GO FOOD
CORPORATION, a Delaware corporation (“Parent”). Company and Shareholders are
collectively referred to in this agreement as “Selling Parties.” This agreement
is made under the following circumstances:
 
A. Buyer is a wholly owned subsidiary of Parent.
 
B. Buyer desires to purchase from Company and Company desires to sell to Buyer,
on the terms and subject to the conditions set forth in this agreement, certain
business and properties of Company.
 
C. Selling Parties desire that this transaction be consummated on the terms and
subject to the conditions of this agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this agreement, the parties agree
as follows:
 
ARTICLE 1

 
PURCHASE AND SALE OF ASSETS
 

 
1.1
SALE AND TRANSFER OF ASSETS

 
Subject to the terms and conditions set forth in this agreement, at the Closing
(as hereinafter defined), Company shall sell, convey, transfer, assign, and
deliver to Buyer, and Buyer shall purchase from Company, all of the assets,
properties, and business of Company of every kind, character, and description,
whether tangible, intangible, personal, or mixed, and wherever located,
including without limitation the assets described on Schedule 1 attached to this
agreement, other than the property and rights specifically excluded in
Schedule 1 attached to this agreement (the “Excluded Assets”). The assets
acquired by Buyer pursuant to this agreement are referred to as the “Acquired
Assets”.
 

 
1.2
CONSIDERATION FROM BUYER AT CLOSING

 
The total purchase price of the Acquired Assets shall be Three Million Dollars
($3,000,000). As payment of such purchase price, Buyer shall deliver to Company:
 
1.2(a) Cash at Closing. At the Closing, cash, by bank cashier’s check, or by
wire transfer, in the amount of Two Million Four Hundred Thousand Dollars
($2,400,000) made payable to the Handal & Associates Attorney Client Trust
Account.
 

--------------------------------------------------------------------------------


 
1.2(b) Additional Cash. Cash, by check or by wire transfer, in the total amount
of Three Hundred Thousand Dollars ($300,000) made payable to the Handal &
Associates Attorney Client Trust Account in two installments as provided below.
Each installment shall bear interest at the rate of five and one-half percent
(5.5%) per year from the Closing Date until paid, and interest shall be payable
on each installment when such installment is due. If at any time or from time to
time Buyer shall be entitled to be paid any amount pursuant to this agreement,
Buyer shall be entitled, if it so elects, to set-off such amount against the
amount payable under this paragraph 1.2(b). This right of set-off shall be in
addition to and not in substitution of any other rights to which Buyer shall be
entitled.
 
(i) One Hundred Fifty Thousand Dollars ($150,000) ninety (90) days after the
Closing; and
 
(ii) One Hundred Fifty Thousand Dollars ($150,000) one hundred twenty (120) days
after the Closing.
 
1.2(c) Parent Common Stock. Three stock certificates in equal allotments to
Steve Kashou, Edward Kashou and James Kashou (the “Stock Certificates”)
representing a total number of shares of the Common Stock of Parent, par value
$0.001 per share (the “Parent Shares”), equal to shares having an aggregate
Market Value (as hereinafter defined) of One Hundred Thousand Dollars ($100,000)
each which shall be delivered to the above named Shareholders for the benefit of
Company within ten (10) business days after the Closing. For purposes of this
Agreement, the “Market Value” of the Parent Shares shall equal the average of
the closing prices of the Parent Shares in the over the counter market (or on
any national securities exchange if shares of Parent’s Common Stock are listed
on a national securities exchange) during the ten (10) consecutive trading days
ending three (3) trading days before the Closing. Sami Kashou waives any right
he may have to receive any of the Parent Shares.
 

 
1.3
ASSUMPTION OF LIABILITIES

 
Buyer shall not assume any contracts, obligations, debts or liabilities under
this agreement, other than those listed on Schedule 1.3 attached to this
agreement (the “Assumed Contracts”). It is expressly understood and agreed that
Buyer shall not be liable for any of the contracts, obligations, debts or
liabilities of Company of any kind and nature, other than those listed on
Schedule 1.3, if any.
 

 
1.4
ALLOCATION OF PURCHASE PRICE

 
The purchase price of the Acquired Assets shall be allocated as follows:
 

1. 
Furniture, Fixtures and Equipment(other than vehicles)
 
$
200,000
              2.
Motor Vehicles
 
$
10,000
              3.
Goodwill, Trade Name and Intangible Assets
 
$
2,790,000
                Total Purchase Price  
$
3,000,000
 



Each of the parties shall report this transaction for federal and state tax
purposes in accordance with this allocation of the purchase price.
 
2

--------------------------------------------------------------------------------


 

 
1.5
TAXES

 
Buyer shall pay all sales and use taxes arising out of the transfer of the
Acquired Assets. Company shall pay its portion, prorated as of the Closing Date,
of state and local real and personal property taxes, and all other taxes of
Company’s business. Buyer shall not be responsible for any business, sales,
occupation, withholding, or similar tax, or any taxes of any kind related to any
period before the Closing Date.
 
ARTICLE 2
 
SELLING PARTIES’ REPRESENTATIONS AND WARRANTIES
 
Selling Parties, jointly and severally, represent and warrant that except as set
forth in the Disclosure Schedule attached to this agreement as Schedule 2:
 

 
2.1
ORGANIZATION, STANDING AND QUALIFICATION OF COMPANY

 
Company is a corporation duly organized, validly existing, and in good standing
under the laws of the State of California and has all necessary powers to own
its properties and to operate its business as now owned and operated by it; and
neither the ownership of its properties nor the nature of its business requires
Company to be qualified in any jurisdiction other than the state of its
organization.
 

 
2.2
SHARE OWNERSHIP

 
Shareholders own, beneficially and of record, all of the outstanding shares of
capital stock of Company free and clear of all liens, encumbrances, security
agreements, equities, options, claims, charges, and restrictions. There are no
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating Company to issue or to transfer any
additional shares of its capital stock, or any other interests in Company.
 

 
2.3
SUBSIDIARIES

 
Company does not own, directly or indirectly, any interest or investment
(whether equity or debt) in any Company, partnership, limited liability company,
business, trust, or other entity.
 

 
2.4
FINANCIAL STATEMENTS

 
Schedule 2 to this agreement includes the balance sheets of Company as of
December 31, 2004, 2005 and 2006, together with related statements of
operations, stockholder’s equity and cash flows for the periods then ended,
prepared by Company’s independent public accountants. Schedule 2 to this
agreement also includes the unaudited balance sheet of Company as of July 31,
2007 together with the related unaudited statement of operations for the period
ended on that date. The financial statements in Schedule 2 are referred to as
the “Financial Statements”. The Financial Statements have been prepared in
accordance with generally accepted accounting principals consistently followed
by Company throughout the periods indicated, and fairly present the financial
position of Company as of the respective dates of the balance sheets included in
the Financial Statements, and the results of its operations for the respective
periods indicated.
3

--------------------------------------------------------------------------------


 

 
2.5
ABSENCE OF SPECIFIED CHANGES.

 
Since July 31, 2007 there has been no:
 
2.5(a) Transaction by Company except in the ordinary course of business as
conducted on that date;
 
2.5(b) Capital expenditure by Company exceeding $25,000;
 
2.5(c) Material adverse change in the financial condition, liabilities, assets,
business, or prospects of Company taken as a whole;
 
2.5(d) Destruction, damage to, or loss of any asset of Company (whether or not
covered by insurance) that materially and adversely affects the financial
condition, business, or prospects of Company;
 
2.5(e) Labor trouble or other event or condition of any character materially and
adversely affecting the financial condition, business, assets, or prospects of
Company;
 
2.5(f) Change in accounting methods or practices (including, without limitation,
any change in depreciation or amortization policies or rates) by Company;
 
2.5(g) Revaluation by Company of any of its assets;
 
2.5(h) Increase in the salary or other compensation payable or to become payable
by Company to any of its officers, directors, or employees, or the declaration,
payment, or commitment or obligation of any kind for the payment, by Company, of
a bonus or other additional salary or compensation to any such person;
 
2.5(i) Sale or transfer of any asset of Company, except in the ordinary course
of business;
 
2.5(j) Amendment or termination of any contract, agreement, or license to which
the Company is a party, except in the ordinary course of business;
 
2.5(k) Loan by Company to any person or entity, or guaranty by Company of any
loan;
 
2.5(l) Mortgage, pledge, or other encumbrance of any asset of Company;
 
2.5(m) Waiver or release of any right or claim of Company except in the ordinary
course of business;
 
2.5(n) Commencement or notice or threat of commencement of any civil litigation
or any governmental proceeding against or investigation of Company or the
affairs of either of them;
 
2.5(o) Other event or condition of any character that has or might reasonably
have a material and adverse effect on the financial condition, business, assets,
or prospects of Company;
 
4

--------------------------------------------------------------------------------


 
2.5(p) Agreement by Company to do any of the things described in the preceding
clauses (a) through (o).
 

 
2.6
DEBTS, LIABILITIES AND OBLIGATIONS

 
A true and complete schedule of all debts, liabilities and obligations of
Company is provided in Section 2.6 of Schedule 2. Company has no debts,
liabilities, or obligations of any nature, whether accrued, absolute,
contingent, or otherwise, and whether due or to become due, that are not set
forth in Section 2.6 of Schedule 2.
 

 
2.7
TAX RETURNS AND AUDITS

 
Within the times and in the manner prescribed by law, Company has filed all
federal, state, and local tax returns required by law and has paid all taxes,
assessments, and penalties due and payable, including without limitation all
sales taxes. There are no present disputes or claims as to taxes of any nature
payable by Company. All tax returns and reports filed by Company are true,
correct and complete. Company has delivered or made available to Buyer copies of
all tax returns filed by Buyer since January 1, 2004. All taxes that Company is
or was required to withhold, deduct or collect have been withheld, deducted and
collected and, to the extent required, have been paid to the proper government
agency or other depository.
 

 
2.8
REAL PROPERTY

 
A complete list of all real property owned by or leased to Company is provided
in Section 2.8 of Schedule 2 to this agreement. The zoning of each property
described in Section 2.8 of Schedule 2 permits the presently existing
improvements and continuation of the business presently being conducted on such
property. All buildings and other improvements located on such real property are
in good condition and repair, ordinary wear and tear excepted.
 

 
2.9
HAZARDOUS MATERIALS

 
To the best knowledge and belief of Selling Parties, there are no underground
storage tanks located on the real property described in Section 2.8 of
Schedule 2 in which any hazardous material, as defined below, has been or is
begin stored, nor has there been any spill, disposal, discharge or release of
any hazardous material into, upon, from or over that real property or into or
upon ground or surface water on that real property. As used in this paragraph,
“hazardous material” means any hazardous or toxic substance, material or waste
that is regulated by any federal authority or by any state or local governmental
authority where the substance, material or waste is located.
 

 
2.10
ENVIRONMENTAL

 
To the best knowledge and belief of Selling Parties, except as disclosed in
Section 2.10 of Schedule 2, (i) Company complies in all respects with all
applicable federal, state or local environmental, health and safety statutes and
regulations, (ii) Company is not the subject of any pending judicial or
administrative proceeding alleging the violation of any federal, state or local
environmental, health or safety statute or regulation, (iii) Company is not the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any hazardous or toxic waste,
substance or constituent, or other substance into the environment, (iv) Company
has not filed any notice under any federal or state law indicating past or
present treatment, storage or disposal of hazardous waste, or reporting a spill
or release of a hazardous or toxic waste, substance or constituent, or other
substance into the environment, nor does Company have or has it had any problems
relating to toxic or hazardous wastes, and (v) Company does not have any
contingent liability in connection with any release of any hazardous or toxic
waste, substance or constituent, or other substance into the environment.
 
5

--------------------------------------------------------------------------------


 

 
2.11
INVENTORY

 
The inventories of raw materials, work in progress, and finished goods
(collectively, “Inventories”) shown on Company’s balance sheet as of July 31,
2007, included in the Financial Statements, consist of items that are usable and
salable in the ordinary course of business by Company. The value of the
Inventories has been determined on a first-in, first-out basis consistent with
prior years. Except for sales made in the ordinary course of business since that
date, all the Inventories are the property of the Company. No items are subject
to any security interest, except as set forth in Schedule 2.
 

 
2.12
OTHER TANGIBLE PERSONAL PROPERTY

 
The books and records of Company contain a complete and accurate description,
and specify the location, of all motor vehicles, machinery, equipment,
furniture, fixtures, supplies, tools, and all other tangible personal property
owned by, in the possession of, or used by Company in connection with its
business. The Acquired Assets constitute all tangible personal property
necessary for the conduct by Company of its business as now conducted. No
personal property used by Company in connection with its business is held under
any lease, security agreement, conditional sales contract, or other title
retention or security arrangement, or is other than in the possession and under
the control of Company except as stated in Schedule 2. All such personal
property is in good operating condition and repair, ordinary wear and tear
excepted.
 

 
2.13
INTELLECTUAL PROPERTY

 
To the best knowledge and belief of Selling Parties, Company has not infringed,
and is not now infringing, on any trade name, trademark, service mark,
copyright, patent, trade secret, or other intellectual property right belonging
to any other person, firm, or Company. A schedule of all intellectual property,
including without limitation, trade names, trademarks, service marks,
copyrights, patents and trade secrets and their registrations, if any, owned by
Company or in which it has any rights or licenses, together with a brief
description of each, is provided in Section 2.13 of Schedule 2 (“Company
Intellectual Property”). Except as set forth in Schedule 2, to the best
knowledge and belief of Selling Parties, Company is not a party to any license,
agreement or arrangement, whether as licensor, licensee or otherwise, with
respect to any intellectual property necessary for its business as now conducted
by it (including without limitation those listed in Section 2.13 of Schedule 2),
and that use does not, and will not, conflict with, infringe, on or otherwise
violate any rights of others. To the best knowledge and belief of Selling
Parties, Company has the right and authority to use the Company Intellectual
Property as currently used by it, and that use does not, and will not, conflict
with, infringe on, or violate any intellectual property rights of others. To the
best knowledge and belief of Selling Parties, each trade secret’s documentation
is current, accurate, and sufficient in detail and content to identify and
explain it, and to allow its full and proper use by Buyer without reliance on
the special knowledge or memory of others.
 
6

--------------------------------------------------------------------------------


 

 
2.14
TITLE TO ASSETS

 
Company has good and marketable title to all its assets and interests in assets,
whether real, personal, mixed, tangible, or intangible, which constitute all the
assets and interests in assets that are used in the business of Company. All
these assets are free and clear of mortgages, liens, pledges, charges,
encumbrances, equities, claims, easements, rights of way, covenants, conditions,
or restrictions, except for (i) the lien of current taxes not yet due and
payable, and (ii) possible minor matters that, in the aggregate, are not
substantial in amount and do not materially detract from or interfere with the
present or intended use of any of these assets, nor materially impair business
operations. Company is in possession of all premises leased to it from others.
Company does not occupy any real property in violation of any law, regulation,
or decree.
 

 
2.15
CUSTOMERS AND SALES

 
Correct and current lists of Company’s twenty (20) largest customers together
with summaries of the sales made to each customer during 2005 and during 2006
are included in Section 2.15 of Schedule 2. Except as indicated in Section 2.15
of Schedule 2, no Selling Party has any information, nor is aware of any fact,
indicating that any of these customers intends to cease doing business with
Company or materially alter the amount of the business that such customer is
presently doing with Company.
 

 
2.16
EMPLOYMENT AGREEMENTS

 
A list of all employment agreements, severance agreements, collective bargaining
agreements, pension, bonus, profit-sharing, stock option, or other agreements
providing for employee remuneration or benefits to which Company is a party or
is bound is included in Section 2.16 of Schedule 2. All of these agreements are
in full force and effect, and neither Company nor any other party is in default
under any of these agreements. There is no pending nor, to Selling Parties’
knowledge, threatened labor dispute, strike, slowdown, employee grievance
process, or work stoppage affecting Company’s business. There is no
organizational activity or other labor dispute against or affecting Company, nor
is any application or petition for an election of or for certification of a
collective bargaining agent pending. Company does not provide or sponsor any
retirement plan or retirement benefits for any of its current or past employees.
 

 
2.17
INSURANCE POLICIES.

 
A description of all insurance policies held by Company concerning its business
and properties, and the respective principal amounts of each, is provided in
Section 2.17 of Schedule 2. Company has maintained and now maintains (i)
insurance on all its assets and business of a type customarily insured, covering
property damage and loss of income by fire or other casualty, and (ii) adequate
insurance protection against all liabilities, claims, and risks against which it
is customary to insure. Company is not in default with respect to payment of
premiums on any such policy. No claim is pending under any such policy.
 
7

--------------------------------------------------------------------------------


 

 
2.18
OTHER CONTRACTS

 
Except for the agreements listed in Section 2.17 of Schedule 2, copies of which
have been furnished or made available to Buyer, Company is not a party to, nor
is its property bound by, any representative or agency agreement, any output or
requirements agreement, any agreement not entered into in the ordinary course of
business, any indenture, mortgage, deed of trust, lease, or any agreement that
is unusual in nature, duration, or amount (including, without limitation, any
agreement requiring the performance by Company of any obligation for a period of
time extending beyond six months from the Closing Date or calling for
consideration of more than $20,000). There is no default or event that with
notice or lapse of time, or both, would constitute a default by any party to any
of these agreements. Company has received no notice that any party to any of
these agreements intends to cancel or terminate any of these agreements or to
exercise or not exercise any options under any of these agreements. No consent
or approval of any other party is required in connection with the assignment to
and assumption by Buyer of the agreements listed in Section 2.17 of Schedule 2.
 

 
2.19
COMPLIANCE WITH LAWS

 
Company has complied with and is not in violation of applicable federal, state,
and local statutes, laws, and regulations (including, without limitation, any
applicable employment, immigration, building, zoning or other law, ordinance, or
regulation) affecting or relating to its properties, employees, or the operation
of its business. Company has all licenses and permits required to operate its
business, and no governmental or third party approval is required to assign and
transfer such licenses and permits to Buyer pursuant to this agreement.
 

 
2.20
LITIGATION

 
There is no suit, action, arbitration, or legal, administrative, or other
proceeding, or governmental investigation, pending or threatened, to the best
knowledge of Selling Parties, against or affecting Company or its businesses,
assets, or financial condition, except as set forth in Schedule 2. The
litigation matters set forth in Schedule 2, if decided adversely to Company,
will not result in a material adverse change in the business, assets, or
financial condition of Company. Selling Parties have furnished or made available
to Buyer copies of all relevant court papers and other documents relating to the
matters set forth in Schedule 2. Company is not in default with respect to any
order, writ, injunction, or decree of any federal, state, local, or foreign
court, department, agency, or instrumentality. Except as set forth in
Schedule 2, Company is not presently engaged in any legal action to recover
monies due to it or damages sustained by it.
 

 
2.21
AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION

 
The consummation of the transactions contemplated by this agreement will not
result in or constitute any of the following: (i) a default or an event that,
with notice or lapse of time or both, would be a default, breach, or violation
of the articles of incorporation or bylaws of Company or any lease, license,
promissory note, conditional sales contract, commitment, indenture, mortgage,
deed of trust, or other agreement, instrument, or arrangement to which any
Shareholder or Company is a party or by which any of them or the property of any
of them is bound; or (ii) the creation or imposition of any lien, charge, or
encumbrance on any of the properties of Company.
 
8

--------------------------------------------------------------------------------


 

 
2.22
AUTHORITY AND CONSENTS

 
Selling Parties have the right, power, legal capacity, and authority to enter
into, and perform their respective obligations under, this agreement, and no
approvals or consents of any persons other than Selling Parties are necessary in
connection with it. The execution and delivery of this agreement by Company has
been duly authorized by all necessary corporate action.
 

 
2.23
INTEREST IN CUSTOMERS, SUPPLIERS, AND COMPETITORS

 
No Shareholder, nor any officer, director, or employee of Company nor any spouse
or child of any of them, has any direct or indirect interest in any competitor,
supplier, or customer of Company or in any person from whom or to whom Company
leases or licenses any real or personal property, or in any other person with
whom Company is doing business, except as stated in Schedule 2.
 

 
2.24
IDENTIFICATION AND COMPENSATION

 
A list of all officers, directors, employees, and agents of Company stating the
rates of compensation payable to them is included in Schedule 2.
 

 
2.25
COMPANY DOCUMENTS

 
Selling Parties have furnished to Buyer, for its examination, copies of
Company’s articles of incorporation and bylaws.
 

 
2.26
ACQUISITION OF SHARES FOR OWN ACCOUNT

 
The Parent Shares will be acquired for investment for Company’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and Company has no present intention of selling, granting any
participation in, or otherwise distributing the Parent Shares. Company does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Parent Shares.
 

 
2.27
DISCLOSURE OF INFORMATION

 
Company believes it has received all of the information it considers necessary
or appropriate for deciding whether to acquire the Parent Shares. Company has
had an opportunity to ask questions and receive answers from Buyer regarding the
terms and conditions of the issuance of the Parent Shares and the business,
properties, prospects and financial condition of Buyer. The foregoing, however,
does not limit or modify the representations and warranties of Buyer in
Article 3 of this agreement or the right of Company to rely thereon.
 

 
2.28
INVESTMENT EXPERIENCE

 
Selling Parties are investors in securities of companies in the development
stage and are able to fend for themselves, can bear the economic risk of the
ownership of the Parent Shares, and have such knowledge and experience in
financial or business matters that they are capable of evaluating the merits and
risks of the acquisition of the Parent Shares.
 
9

--------------------------------------------------------------------------------


 

 
2.29
ACCREDITED INVESTOR

 
Each Shareholder who is to receive any portion of the Parent Shares has a net
worth in excess of $1,000,000 (including his interest in Company).
 

 
2.30
RESTRICTED SECURITIES

 
Selling Parties understand that the Parent Shares will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired in a transaction not involving a public offering and that under
such laws and applicable regulations the Parent Shares may be resold without
registration under the Securities Act of 1933 (the “Act”) only in certain
limited circumstances. Selling Parties are familiar with SEC Rule 144, as
presently in effect, and understand the resale limitations imposed thereby and
by the Act.
 

 
2.31
FURTHER LIMITATIONS ON DISPOSITION

 
Without in any way limiting the representations set forth above, Selling Parties
shall not make any disposition of all or any portion of the Parent Shares unless
and until:
 
(a) There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or
 
(b) (i) Selling Parties shall have notified Buyer of the proposed disposition
and shall have furnished Buyer with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if reasonably requested by Buyer,
Selling Parties shall have furnished Buyer with an opinion of counsel,
reasonably satisfactory to Buyer, that such disposition will not require
registration of such shares under the Act. Buyer will not require opinions of
counsel for transactions made pursuant to Rule 144 except in unusual
circumstances.
 
(c) Notwithstanding subsections (a) and (b) above, no such registration
statement or opinion of counsel shall be necessary for a transfer by Company to
any Shareholder, if such Shareholder agrees in writing to be subject to the
terms of this agreement to the same extent as if he were acquiring the Parent
Shares directly pursuant to this agreement.
 

 
2.32
LEGEND

 
The Stock Certificate may bear the following legend:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”
 
10

--------------------------------------------------------------------------------


 

 
2.33
NO ADVERTISEMENT

 
The issuance of the Parent Shares has not been accomplished by the publication
of any advertisement.
 

 
2.34
FULL DISCLOSURE

 
None of the representations and warranties made by Shareholders or Company, or
made in any certificate or memorandum furnished or to be furnished by any of
them, or on their behalf, contains or will contain any untrue statement of a
material fact, or omits any material fact the omission of which would be
misleading.
 
ARTICLE 3

 
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
 
Buyer and Parent represent and warrant that:
 

 
3.1
ORGANIZATION, STANDING AND QUALIFICATION OF BUYER AND PARENT

 
Buyer and Parent are each corporations duly organized, validly existing, and in
good standing under the laws of the State of Delaware and have all necessary
powers to own their properties and to operate their businesses as now owned and
operated by them. Buyer is duly qualified to do intrastate business and is in
good standing in California and in each other jurisdiction in which the nature
of Buyer’s business or of its properties makes such qualification necessary.
 

 
3.2
SUBSIDIARY

 
Parent is the sole stockholder of Buyer.
 

 
3.3
SEC FILINGS; FINANCIAL STATEMENTS

 
3.3(a) Parent has filed all forms, reports and documents required to be filed by
it with the Securities and Exchange Commission (the “SEC”) from February 13,
2007 through the date of this agreement (collectively, the “Parent SEC
Reports”). As of the respective dates they were filed (and if amended or
superseded by a filing before the date of this agreement, then on the date of
such filing), (i) the Parent SEC Reports complied in all material respects with
the requirements of the Act or the Securities Exchange Act of 1934, as the case
may be, and (ii) none of the Parent SEC Reports contained any untrue statement
of a material fact or omitted or state a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
3.3(b) Each of the consolidated financial statements (including, in each case,
any notes thereto) contained in the Parent SEC Reports was prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q or
8-K promulgated by the SEC) and each presented fairly, in all material respects,
the consolidated financial position of Parent and its consolidated subsidiaries
as at the respective dates thereof and for the respective periods indicated
therein, except as otherwise noted therein (subject, in the case of unaudited
statements, to normal and recurring year-end adjustments which were not and are
not expected, individually or in the aggregate, to have a material adverse
effect).
 
11

--------------------------------------------------------------------------------


 
3.3(c) Since the date of the most recent filing with the SEC by Parent, there
has not occurred any event that (singly or together with other such events)
would reasonably be expected to have a material adverse effect on the Buyer or
Parent.
 

 
3.4
TAX RETURNS AND AUDITS

 
Within the times and in the manner prescribed by law, Buyer and Parent each have
filed all federal, state, and local tax returns required by law and have paid
all taxes, assessments, and penalties due and payable, including without
limitation all sales taxes. There are no present disputes as to taxes of any
nature payable by Buyer or Parent.
 

 
3.5
COMPLIANCE WITH LAWS

 
Buyer and Parent each have complied with and are not in violation of applicable
federal, state, or local statutes, laws, and regulations (including, without
limitation, any applicable employment, immigration, building, zoning, or other
law, ordinance, or regulation) affecting or relating to their properties,
employees, or the operation of its business.
 

 
3.6
LITIGATION

 
There is no material suit, action, arbitration, or legal, administrative, or
other proceeding, or governmental investigation, pending or threatened, to the
best knowledge of Buyer or Parent, against or affecting Buyer or Parent or
either of their businesses, assets, or financial condition. Neither Buyer nor
Parent is in default with respect to any order, writ, injunction, or decree of
any federal, state, local, or foreign court, department, agency, or
instrumentality. Buyer is not presently engaged in any legal action to recover
monies due to it or damages sustained by it.
 

 
3.7
AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION

 
The consummation of the transactions contemplated by this agreement will not
result in or constitute any of the following: (i) a default or an event that,
with notice or lapse of time or both, would be a default, breach, or violation
of the articles of in Company or bylaws of Buyer or Parent or any lease,
license, promissory note, conditional sales contract, commitment, indenture,
mortgage, deed of trust, or other agreement, instrument, or arrangement to which
Buyer or Parent is a party or by either of them or their property is bound; or
(ii) the creation or imposition of any lien, charge, or encumbrance on any of
the properties of Buyer or Parent.
 

 
3.8
AUTHORITY AND CONSENTS

 
Buyer and Parent each have the right, power, legal capacity, and authority to
enter into, and perform their obligations under, this agreement, and no
approvals or consents of any persons are necessary in connection with it. The
execution and delivery of this agreement by Buyer and Parent and the performance
by them of their respective obligations under this agreement have been duly
authorized by all necessary corporate action of Buyer and Parent.
 
12

--------------------------------------------------------------------------------


 

 
3.9
FULL DISCLOSURE

 
None of the representations and warranties made by Buyer and/or Parent, or made
in any certificate or memorandum furnished or to be furnished by Buyer or
Parent, or on its behalf, contains or will contain any untrue statement of a
material fact, or omits any material fact the omission of which would be
misleading.
 
ARTICLE 4

 
SELLING PARTIES' OBLIGATIONS BEFORE CLOSING
 
Selling Parties covenant that from the date of this agreement until the Closing
they are bound by the obligations stated in this Article 4.
 

 
4.1
BUYER'S ACCESS TO PREMISES AND INFORMATION

 
Buyer and its counsel, accountants, and other representatives shall have full
access during normal business hours to all properties, books, accounts, records,
contracts, and documents of or relating to Company. Company shall furnish or
cause to be furnished to Buyer and its representatives all data and information
concerning Company's business, finances, and properties that may reasonably be
requested.
 

 
4.2
CONDUCT OF BUSINESS IN NORMAL COURSE

 
Company will carry on its business and activities diligently and in
substantially the same manner as they previously have been carried out, and
shall not make or institute any unusual or novel methods of production,
purchase, sale, lease, management, accounting, or operation that will vary
materially from those methods used by Company as of the date of this agreement.
 

 
4.3
PRESERVATION OF BUSINESS AND RELATIONSHIPS

 
Company will use its best efforts to preserve its business organization intact,
to keep available its present officers and employees, and to preserve its
present relationships with suppliers, customers, and others having business
relationships with it. In so doing, Company will make no commitments on Buyer's
behalf.
 

 
4.4
MAINTENANCE OF INSURANCE

 
Company will continue to carry its existing insurance, subject to variations in
amounts required by the ordinary operations of its business.
 

 
4.5
EMPLOYEES AND COMPENSATION.

 
Company will not do or agree to do any of the following acts: (i) grant any
increase in salaries payable or to become payable by either of them, to any
officer, employee, sales agent, or representative; (ii) increase benefits
payable to any officer, employee, sales agent, or representative under any bonus
or pension plan or other contract or commitment; or (iii) enter into or modify
any collective bargaining agreement to which it is a party or by which it may be
bound.
 
13

--------------------------------------------------------------------------------


 

 
4.6
NEW TRANSACTIONS

 
Company will not, without Buyer's written consent, enter into any contract,
commitment, or transaction not in the usual and ordinary course of its business.
 

 
4.7
EXISTING AGREEMENTS

 
Company will not modify, amend, cancel or terminate any of its existing
contracts or agreements, or agree to do any of these acts.
 

 
4.8
CONSENTS OF OTHERS

 
As soon as reasonably practical after the execution and delivery of this
agreement, and in any event on or before the Closing Date, Selling Parties will
obtain and furnish executed copies of the written consents of the persons
described in Schedule 4.8. Buyer will exercise its best efforts, and execute and
deliver any documents and instruments that may be reasonably required, to assist
Selling Parties in obtaining such consents. Buyer shall not be obligated under
this paragraph to execute any guaranty, assumption of liability, or other
document or instrument requiring it to assume obligations not contemplated by
this agreement.
 

 
4.9
DOCUMENTATION OF PROCEDURES AND TRADE SECRETS

 
At the written request of Buyer, Company will document and describe any of its
trade secrets, processes, or business procedures specified by Buyer, in form and
content satisfactory to Buyer.
 

 
4.10
REPRESENTATIONS AND WARRANTIES TRUE AT CLOSING

 
All representations and warranties of Selling Parties set forth in this
agreement and in any written statements delivered to Buyer by Selling Parties
under this agreement will also be true and correct as of the Closing Date as if
made on that date.
 

 
4.11
NOTIFICATION

 
Between the date of this agreement and the Closing, Selling Parties shall
promptly notify Buyer in writing if any of them becomes aware of (a) any fact or
condition that causes or constitutes a breach of any of Selling Parties’
representations and warranties made as of the date of this agreement or (b) the
occurrence after the date of this agreement of any fact or condition that would
or be reasonably likely to (except as expressly contemplated by this agreement)
cause or constitute a breach of any such representation or warranty had that
representation or warranty been made as of the time of the occurrence of, or
such Selling Party’s discovery of, such fact or condition. Should any such fact
or condition require any change to the Disclosure Schedule, Selling Parties
shall promptly deliver to Buyer a supplement to the Disclosure Schedule,
specifying such change. Such delivery shall not affect any rights of Buyer under
this agreement. During the same period, Selling Parties also shall promptly
notify Buyer of the occurrence of any breach of any covenant of Selling Parties
in this Article 4 or of the occurrence of any event that may make the
satisfaction of the conditions in Article 6 impossible or unlikely.
 
14

--------------------------------------------------------------------------------


 

 
4.12
NO NEGOTIATION

 
Until such time as this agreement shall be terminated, no Selling Party shall
directly or indirectly solicit, initiate, encourage or entertain any inquiries
or proposals from, discuss or negotiate with, provide any nonpublic information
to or consider the merits of any inquiries or proposals from any person (other
than Buyer) relating to any business combination transaction involving Company,
including the sale by Shareholders of Company’s stock, the merger or
consolidation of Company or the sale of Company’s business or any of the
Acquired Assets (other than in the ordinary course of business). Selling Parties
shall notify Buyer of any such inquiry or proposal within twenty-four (24) hours
of receipt or awareness of the same by any Selling Party.
 
ARTICLE 5

 
BUYER'S OBLIGATIONS BEFORE CLOSING
 

 
5.1
SECURING CONSENTS OF THIRD PARTIES

 
Buyer will use its best efforts to assist Company in obtaining the consent of
all necessary persons and agencies to the assignment and transfer to Buyer of
any and all properties, assets, and agreements, to be assigned and transferred
under this agreement.
 

 
5.2
RESALE CERTIFICATE

 
Buyer shall furnish any resale certificate or other documents reasonably
requested by Company to comply with the provisions of the sales and use tax laws
of the State of California.
 

 
5.3
BULK SALES LAW

 
Buyer waives compliance with the provisions of the California Commercial Code
relating to bulk transfers in connection with this sale of assets, subject to
the indemnities of Selling Parties contained in this agreement.
 
ARTICLE 6

 
CONDITIONS PRECEDENT TO BUYER'S PERFORMANCE
 
The obligations of Buyer to purchase the Acquired Assets under this agreement
are subject to the satisfaction, at or before the Closing, of all the conditions
set out below in this article. Buyer may waive any or all of these conditions in
whole or in part without prior notice; provided, however, that no such waiver of
a condition shall constitute a waiver by Buyer of any of its other rights or
remedies, at law or in equity, if any Shareholder or Company shall be in default
of any of their representations, warranties, or covenants under this agreement.
 

 
6.1
ACCURACY OF SELLING PARTIES' REPRESENTATIONS AND WARRANTIES

 
Except as otherwise permitted by this agreement, all representations and
warranties by the Selling Parties, or any of them, in this agreement or in any
written statement that shall be delivered to Buyer by any of them under this
agreement shall be true (in all material respects), on and as of the Closing
Date as though made at that time.
 
15

--------------------------------------------------------------------------------


 

 
6.2
PERFORMANCE BY SELLING PARTIES

 
Selling Parties shall have performed, satisfied, and complied with all
covenants, agreements, and conditions required by this agreement to be performed
or complied with by them, or any of them, on or before the Closing Date.
 

 
6.3
NO MATERIAL ADVERSE CHANGE

 
There shall not have been any Material (as defined below) adverse change in the
financial condition or the results of operations of Company and Company shall
not have sustained any Material loss or damage to its assets, whether or not
insured, that materially affects its ability to conduct a material part of its
business, during the period ending on the Closing Date and beginning July 31,
2007. For purposes of this Section, “Material” means more than $200,000.
 

 
6.4
CERTIFICATION BY COMPANY

 
Buyer shall have received a certificate, dated the Closing Date, signed and
verified by Company's president or vice president and treasurer or assistant
treasurer, certifying, in such detail as Buyer and its counsel may reasonably
request, that the conditions specified in Sections 6.1,  6.2, and  6.3 of this
agreement have been satisfied (the “Closing Certificate”).
 

 
6.5
ABSENCE OF LITIGATION

 
No action, suit, or proceeding before any court or any governmental body or
authority, pertaining to the transaction contemplated by this agreement or to
its consummation, shall have been instituted or threatened on or before the
Closing Date.
 

 
6.6
CORPORATE APPROVAL

 
The execution and delivery of this agreement by Company and the performance of
its covenants and obligations under it, shall have been duly authorized by all
necessary corporate action, and Buyer shall have received copies of all
resolutions pertaining to that authorization, certified respectively by the
secretary of Company.
 

 
6.7
CONSENTS

 
All necessary agreements and consents to the consummation of the transactions
contemplated by this agreement, or otherwise pertaining to the matters covered
by it, shall have been obtained by Selling Parties and delivered to Buyer.
 

 
6.8
CONSULTING AGREEMENT

 
A Consulting Agreement, dated the Closing Date, shall have been executed and
delivered by Company to Buyer in the form set forth in Schedule 6.12 attached to
this agreement (the “Consulting Agreement”).
 
16

--------------------------------------------------------------------------------


 

 
6.9
APPROVAL OF DOCUMENTATION

 
The form and substance of all certificates, instruments, and other documents
delivered to Buyer under this agreement shall be satisfactory in all reasonable
respects to Buyer and its counsel.
 

 
6.10
ASSIGNMENTS OF LEASES, CONSENTS TO ASSIGNMENT AND ESTOPPEL CERTIFICATES

 
Selling Parties shall have delivered or caused to be delivered an Assignment of
Lease and Landlord’s Consent to Assignment (including without limitation
landlords’ consent to the assignment of all options to extend and other rights
held by Company) and an Estoppel Certificate, each in form and substance
reasonably satisfactory to Buyer, with respect to each of the following
locations:
 
6.10(a) 4250 Executive Square, Suite 125, La Jolla, California;
 
6.10(b) 10201 Wateridge Circle, Suite 125, San Diego, California; and
 
6.10(c) 110 West “A” Street, Suite 175, San Diego, California.
 

 
6.11
MISSION VALLEY LOCATION

 
Buyer and the owner of Brothers Restaurant & Deli at 8888 Rio San Diego Drive,
Suite 100, San Diego, California (“Mission Valley Owner”) shall have entered
into a written agreement which provides that in exchange for $25,000, (a)
Mission Valley Owner shall cease to use the name “Brothers Restaurant & Deli”
(or any similar name) within one hundred twenty (120) days after the Closing
Date, (b) for at least twelve (12) months after the Closing Date, visitors to
www.mybrothersdeli.com who click on the Mission Valley location shall be
redirected to a website maintained by Mission Valley Owner, and visitors who
click on the other locations shall be redirected to an Organic To Go web site
maintained by Buyer, and (c) so long as it desires to do so, Buyer shall
maintain www.mybrothersdeli.com.
 

 
6.12
EQUITY FINANCING

 
Buyer shall have received not less than $3.5 million in net proceeds between the
date of this agreement and November 1, 2007 from the sale of its Equity
Securities (as defined below). (Section 10.2 of this agreement requires a
payment by Buyer to Company if Buyer terminates this agreement because the
condition set forth in this paragraph is not satisfied.) For purposes of this
paragraph, “Equity Securities” means Buyer’s Common Stock or Preferred Stock or
any securities conferring the right to purchase Buyer’s Common Stock or
Preferred Stock or securities convertible into, or exchangeable for (with or
without additional consideration), Buyer’s Common Stock or Preferred Stock,
except any security granted, issued and/or sold by Buyer to any director,
officer, employee or consultant of Buyer in such capacity for the primary
purpose of soliciting or retaining their services.
 
17

--------------------------------------------------------------------------------


 
ARTICLE 7

 
CONDITIONS PRECEDENT TO SELLING PARTIES’ PERFORMANCE
 
The obligations of Company to sell and transfer the Acquired Assets under this
agreement are subject to the satisfaction, at or before the Closing, of all the
following conditions. Company may waive any or all of these conditions in whole
or in part without prior notice; provided, however, that no such waiver of a
condition shall constitute a waiver by Company of any of its other rights or
remedies, at law or in equity, if Buyer should be in default of any of its
representations, warranties, or covenants under this agreement.
 

 
7.1
ACCURACY OF BUYER'S REPRESENTATIONS AND WARRANTIES

 
All representations and warranties by Buyer contained in this agreement or in
any written statement delivered by Buyer under this agreement shall be true on
and as of the Closing as though such representations and warranties were made on
and as of that date.
 

 
7.2
BUYER'S PERFORMANCE

 
Buyer shall have performed and complied with all covenants and agreements, and
satisfied all conditions that it is required by this agreement to perform,
comply with, or satisfy, before or at the Closing.
 

 
7.3
BUYER'S CORPORATE APPROVAL

 
The execution and delivery of this agreement and all corporate action necessary
or proper to fulfill the obligations of Buyer to be performed under this
agreement on or before the Closing Date shall have been duly authorized by
Buyer's board of directors.
 

 
7.4
ABSENCE OF LITIGATION

 
No action, suit, or proceeding before any court or any governmental body or
authority, pertaining to the transaction contemplated by this agreement or to
its consummation, shall have been instituted or threatened on or before the
Closing Date.
 
ARTICLE 8

 
SELLING PARTIES’ OBLIGATIONS AFTER CLOSING
 

 
8.1
INDEMNIFICATION

 
8.1(a) Selling Parties shall, jointly and severally, indemnify, defend, and hold
Buyer harmless against and in respect of any and all claims (including without
limitation third party claims), demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries, and deficiencies, including without
limitation, interest, penalties, and reasonable attorneys’ fees (collectively,
“Damages”), incurred or suffered by Buyer that arise from, result from, or
relate to any (i) breach of, or failure by Selling Parties to perform, any of
their representations, warranties, covenants, or agreements in this agreement or
in any schedule, certificate, exhibit, or other instrument furnished or to be
furnished by Selling Parties under this agreement, (ii) any contract, debt,
liability, or obligation of Company (other than performance of obligations under
the Assumed Contracts accruing after the Closing Date), including without
limitation any liability for sales taxes, interest or penalties on sales taxes,
or (iii) any finder’s fee or commission payable or alleged to be payable to
Robert Ness or G.R. Bill Business Brokers, Inc. in connection with the
transactions contemplated by this agreement.
 
18

--------------------------------------------------------------------------------


 
8.1(b) Buyer and Parent shall, jointly and severally, indemnify, defend, and
hold Selling Parties harmless against and in respect of any and all Damages (as
defined in Section 8.1(a)) incurred or suffered by any Selling Party that arise
from, result from, or relate to any (i) breach of, or failure by Buyer or Parent
to perform, any of their representations, warranties, covenants, or agreements
in this agreement or in any schedule, certificate, exhibit, or other agreement,
instrument or document furnished or to be furnished by Buyer or Parent under or
pursuant to this agreement, or (ii) any matter in any way related to or arising
out of the ownership and/or use of the Acquired Assets or satisfaction and
performance of the Assumed Contracts after the Closing Date.
 
8.1(c) A party that desires to assert a claim for indemnity (an “Indemnified
Party”) shall notify each party from whom it seeks indemnification (an
“Indemnifying Party”) of the existence of any claim, demand, or other matter to
which the Indemnifying Party’s indemnification obligations would apply, and
shall give the Indemnifying Party a reasonable opportunity to defend the same at
their own expense and with counsel of their own selection; provided that the
Indemnified Party shall at all times also have the right to fully participate in
the defense at its own expense. If an Indemnifying Party shall, within a
reasonable time after this notice, fail to defend, the Indemnified Party shall
have the right, but not the obligation, to undertake the defense of, and to
compromise or settle (exercising reasonable business judgment), the claim or
other matter on behalf, for the account, and at the risk, of the Indemnifying
Party. If the claim is one that cannot by its nature be defended solely by the
Indemnifying Party (including, without limitation, any federal or state tax
proceeding), then the Indemnified Party shall make available and cause to be
made available all information and assistance that the Indemnifying Party may
reasonably request.
 
8.1(d) Notwithstanding any other provision of this agreement, no claim may be
made after the date of this agreement by any party against any other party based
on any claimed breach of any representation or warranty, covenant or agreement
contained in this Agreement (or in any of the agreements to be executed and
delivered by any party hereto), except to the extent and in the manner provided
in this Section 8.1. In addition, no claim may be made by any party against any
other party based on any alleged breach or inaccuracy of a representation or
warranty of the other party unless such claim is asserted within the survival
period applicable to such representation and warranty as set forth in
Section 8.2, and in the manner provided in this Section 8.1.
 

8.2
LIMITS ON INDEMNIFICATION.

 
8.2(a) No amount shall be payable by Selling Parties pursuant to Section 8.1
unless the aggregate amount of Losses indemnifiable by Selling Parties under
Section 8.1 exceeds $40,000 (the “Indemnification Deductible”) (and then only to
the extent of such excess) up to a total amount equal to $600,000 in aggregate
Losses (the “Indemnification Cap”); provided, however, that neither the
Indemnification Deductible nor the Indemnification Cap shall apply to (i) Losses
described in Section 2.7 (Tax Returns and Audits), or (ii) Losses described in
clause 8.1(a)(ii).
 
19

--------------------------------------------------------------------------------


 
8.2(b) Notwithstanding anything to the contrary contained in this Agreement, the
maximum amount of aggregate indemnifiable Losses that may be recovered from
Buyer pursuant to Section 8.2.(a) shall be an amount equal to the
Indemnification Cap.
 
8.2(c) The amount of an Indemnifying Party’s liability under this Agreement
shall be net of any insurance proceeds actually received by such Indemnified
Party in connection with the Loss (it being understood that there shall be no
obligation on the part of the Indemnified Party to seek insurance recovery).
 

8.3
INDEMNIFICATION AS EXCLUSIVE REMEDY.

 
Subject to the limitations set forth in this Article VIII, the Parties
acknowledge and agree that, from and after the Closing Date, the indemnification
provided in this Article VIII shall be the exclusive remedy of the Parties and
the other Indemnified Parties with respect to any Losses under or relating to
this Agreement.
 

 
8.4
SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS

 
All representations, warranties, covenants, and agreements of the parties
contained in this agreement, or in any instrument, certificate, opinion, or
other writing provided for in it, shall survive the Closing as follows: (a) the
representations and warranties in Sections 2.21 (Authority and Consents) and 3.8
(Authority and Consents) shall survive indefinitely; (b) the representations and
warranties in Sections 2.7 (Tax Returns and Audits), 2.9 (Hazardous
Materials), 2.10 (Environmental), 3.1 (Organization, etc.), 3.3 (SEC Filings;
Financial Statements), and 3.4 (Tax Returns and Audits) shall survive the
Closing until the expiration of the applicable statute of limitations; (c) all
other representations and warranties shall survive until eighteen (18) months
after the Closing Date; (d) the obligations in Section 8.5 (Non-Competition)
shall survive the Closing for the period specified in Section 8.5; and (e) the
obligations in Sections 8.6 (Confidential Information) and 8.7 (Company Not To
Use Name) and all other covenants and agreements of the parties shall survive
indefinitely.
 

 
8.5
NON-COMPETITION

 
No Selling Party shall at any time during the thirty (30) month period
immediately after the Closing Date directly or indirectly engage in, or have any
interest in any person, firm, corporation, or business (whether as an employee,
officer, director, agent, security holder, creditor, consultant, or otherwise)
that engages in any Competing Business (as defined below) within San Diego
County, California or Orange County, California. A “Competing Business” means:
(i) a foodservice business if more than 80% of its revenue during any calendar
month is derived from sales made Monday through Friday from 6:00 a.m. to 4:00
p.m., and (ii) breakfast and lunch catering.
 

 
8.6
CONFIDENTIAL INFORMATION

 
Selling Parties shall not divulge, communicate, use to the detriment of Buyer or
for the benefit of any other person or persons, or misuse in any way, any
confidential information or trade secret of Company, including without
limitation personnel information, secret processes, know-how, customer lists,
recipes, formulas, or other technical data. Any information or data Selling
Parties have acquired on any of these matters or items was received in
confidence and as fiduciaries of Company.
 
20

--------------------------------------------------------------------------------


 

 
8.7
COMPANY NOT TO USE NAME

 
Immediately after the Closing, Selling Parties shall not use or employ in any
manner directly or indirectly the name “Brothers Restaurant & Deli,” or any
other name containing the same or similar terms alone or in combination with any
other words. Promptly following the Closing, Selling Parties shall terminate any
fictitious business name statement that Company has filed for the use of the
fictitious business name “Brothers Restaurant & Deli.”
 

 
8.8
PAYMENT OF RETAINED LIABILITIES

 
Company shall pay, or make adequate provision for the payment, in full all of
the debts, liabilities and obligations of Company other than those expressly
assumed by Buyer pursuant to this Agreement (the “Retained Liabilities”). If any
Retained Liabilities are not so paid or provided for and Buyer determines that
failure to make any payments will impair Buyer’s use or enjoyment of the
Acquired Assets or conduct of the business previously conducted by Company with
the Acquired Assets, Buyer may, at any time after the Closing Date, elect to
make all such payments directly (but shall have no obligation to do so) and set
off and deduct the full amount of all such payments from the first maturing
installments pursuant to Section 1.2(b).
 

 
8.9
RETENTION OF AND ACCESS TO RECORDS

 
After the Closing Date, Buyer shall retain for a period consistent with Buyer’s
record-retention policies and practices those books and records of Company
delivered to Buyer. Buyer also shall provide Selling Parties and their
representatives reasonable access thereto, during normal business hours and on
at least three days’ prior written notice, to enable them to prepare financial
statements or tax returns or deal with tax audits. After the Closing Date,
Selling Parties shall (a) retain all of Company’s books and records (other than
those delivered to Buyer) until Buyer and its accountants have prepared audited
financial statements reflecting the assets, liabilities and results of
operations of Company for the period from January 1, 2004 until the Closing Date
and (b) provide Buyer and its representatives reasonable access to all books and
records that are Excluded Assets, during normal business hours and on at least
three days’ prior written notice, for any reasonable business purpose, including
without limitation the preparation of the audited financial statements described
above.
 
ARTICLE 9
 
THE CLOSING
 

 
9.1
TIME AND PLACE

 
The transfer of the Acquired Assets by Company to Buyer (the “Closing”) shall
occur on November 1, 2007 at the offices of Selling Parties’ attorney, Handal &
Associates, 1200 Third Ave., Suite 1321, San Diego, CA 92101 unless the parties
otherwise agree in writing. That date, or if the Closing is advanced or
postponed under this paragraph, then the date to which it is advanced or
postponed, is called (the “Closing Date”).
 

 
9.2
SELLING PARTIES' OBLIGATIONS AT CLOSING

 
At the Closing, Selling Parties shall deliver or cause to be delivered to Buyer:
 
21

--------------------------------------------------------------------------------


 
9.2(a) A Bill of Sale with respect to the Acquired Assets.
 
9.2(b) An Assignment of Lease and Landlord’s Consent to Assignment with respect
to each of:
 
(i) 4250 Executive Square, Suite 125, La Jolla, California;
 
(ii) 10201 Wateridge Circle, Suite 125, San Diego, California; and
 
(iii) 110 West “A” Street, Suite 175, San Diego, California.
 
9.2(c) Instruments of assignment and transfer of all other Acquired Assets (if
any).
 
9.2(d) The Consulting Agreement signed by Company.
 
9.2(e) Certificates of title with respect to all of Company’s motor vehicles,
endorsed for transfer to Buyer and accompanied by all documents required to
transfer record title to such vehicles to Buyer.
 
9.2(f) The Closing Certificate.
 
Simultaneously with the consummation of the transfer, Company, through its
officers, agents, and employees, will put Buyer into full possession and
enjoyment of all properties and assets to be conveyed and transferred by this
agreement.
 
Selling Parties, at any time before or after the Closing Date, shall execute,
acknowledge, and deliver any further deeds, assignments, conveyances, and other
assurances, documents, and instruments of transfer reasonably requested by
Buyer, and will take any other action consistent with the terms of this
agreement that may reasonably be requested by Buyer for the purpose of
assigning, transferring, granting, conveying, and confirming to Buyer, or
reducing to possession, any or all property to be conveyed and transferred by
this agreement. If requested by Buyer, Company shall prosecute or otherwise
enforce in its own name for the benefit of Buyer any claims, rights, or benefits
that are transferred to Buyer by this agreement and that require prosecution or
enforcement in Company's name. Any prosecution or enforcement of claims, rights,
or benefits under this paragraph shall be solely at Buyer's expense, unless the
prosecution or enforcement is made necessary by a breach of this agreement by
the Selling Parties, or any of them.
 

 
9.3
BUYER'S OBLIGATIONS AT CLOSING

 
At the Closing, Buyer shall deliver the following instruments and documents:
 
9.3(a) A Bank cashier’s check, or wire transfer, in the amount of $2,400,000.
 
9.3(b) An Assignment of Lease and Landlord’s Consent to Assignment with respect
to each of:
 
(i) 4250 Executive Square, Suite 125, La Jolla, California;
 
(ii) 10201 Wateridge Circle, Suite 125, San Diego, California; and
 
22

--------------------------------------------------------------------------------


 
(iii) 110 West “A” Street, Suite 175, San Diego, California.
 
9.3(c) The Consulting Agreement executed by Buyer.
 
9.3(d) A check representing the security deposit and prorated rent, if any, for:
 
(i) 4250 Executive Square, Suite 125, La Jolla, California;
 
(ii) 10201 Wateridge Circle, Suite 125, San Diego, California; and
 
(iii) 110 West “A” Street, Suite 175, San Diego, California.
 
The Stock Certificate shall be delivered within ten (10) days after the Closing.
 
ARTICLE 10

 
TERMINATION
 

 
10.1
TERMINATION EVENTS

 
By notice given prior to or at the Closing, subject to Section 10.2, this
agreement may be terminated as follows:
 
10.1(a) by Buyer if a material breach of any provision of this agreement has
been committed by Company or Shareholders and such breach has not been waived by
Buyer;
 
10.1(b) by Selling Parties if a material breach of any provision of this
agreement has been committed by Buyer and such breach has not been waived by
Selling Parties;
 
10.1(c) by Buyer if any condition in Article 6 has not been satisfied as of the
Closing Date or if satisfaction of such a condition by such date is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this agreement), and Buyer has not waived such condition on or
before such date;
 
10.1(d) by Selling Parties if any condition in Article 7 has not been satisfied
as of the Closing Date or if satisfaction of such a condition by such date is or
becomes impossible (other than through the failure of Company or the
Shareholders to comply with their obligations under this agreement), and Selling
Parties have not waived such condition on or before such date;
 
10.1(e) by mutual written consent of Buyer and Selling Parties;
 
10.1(f) by Buyer if the Closing has not occurred on or before the Closing Date,
unless the Buyer is in material breach of this agreement; or
 
10.1(g) by Selling Parties if the Closing has not occurred on or before the
Closing Date, unless the Company or Shareholders are in material breach of this
agreement.
 
23

--------------------------------------------------------------------------------





 
10.2
EFFECT OF TERMINATION

 
10.2(a) Each party's right of termination under Section 10.1 is in addition to
any other rights it may have under this agreement or otherwise, and the exercise
of such right of termination will not be an election of remedies. If this
agreement is terminated pursuant to Section 10.1, all obligations of the parties
under this agreement will terminate, except that the obligations of the parties
in this Section 10.2 and Article 11 will survive, provided, however, that, if
this agreement is terminated because of a breach of this agreement by the
nonterminating party or because one or more of the conditions to the terminating
party's obligations under this agreement is not satisfied as a result of the
party's failure to comply with its obligations under this agreement, the
terminating party's right to pursue all legal remedies will survive such
termination unimpaired.
 
10.2(b) Notwithstanding any other provision of this agreement to the contrary,
if Buyer terminates this agreement because the condition in Section 6.12 (Equity
Financing) has not been satisfied, then Buyer shall pay Company $25,000 when
Buyer delivers notice of termination of this agreement.
 
ARTICLE 11

 
MISCELLANEOUS
 

 
11.1
PUBLICITY

 
All notices to third parties and all other publicity concerning the transactions
contemplated by this agreement shall be jointly planned and coordinated by and
between Buyer and Selling Parties. None of the parties shall act unilaterally in
this regard without the prior written approval of the others; this approval
shall not be unreasonably withheld.
 

 
11.2
FINDER’S OR BROKER’S FEES

 
Each of the parties represents and warrants that it has dealt with no broker or
finder in connection with any of the transactions contemplated by this
agreement, and, insofar as it knows, no broker or other person is entitled to
any commission or finder’s fee in connection with any of these transactions,
except that Robert Ness of G.R. Bill & Co. shall be entitled to a payment of
$15,000 out of the closing proceeds payable to Company representing a finders
fee for this transaction.
 

 
11.3
EXPENSES

 
Each of the parties shall pay all costs and expenses incurred or to be incurred
by it in negotiating and preparing this agreement and in Closing and carrying
out the transactions contemplated by this agreement.
 

 
11.4
INTERPRETATION AND EFFECT OF HEADINGS

 
This agreement shall be construed as if drafted jointly by all the parties. The
subject headings of the paragraphs and subparagraphs of this agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of its provisions.
 
24

--------------------------------------------------------------------------------


 

 
11.5
ENTIRE AGREEMENT; MODIFICATION; WAIVER

 
This agreement constitutes the entire agreement among the parties pertaining to
the subject matter contained in it and supersedes all prior and contemporaneous
agreements, representations, and understandings of the parties with respect to
such subject matter. No supplement, modification, or amendment of this agreement
shall be binding unless executed in writing by all the parties. No waiver of any
of the provisions of this agreement shall be deemed, or shall constitute, a
waiver of any other provision, whether or not similar, nor shall any waiver
constitute a continuing waiver. No waiver shall be binding unless executed in
writing by the party making the waiver.
 

 
11.6
COUNTERPARTS

 
This agreement may be executed in multiple counterparts, each of which
constitutes an original, and all of which, collectively, constitute only one
agreement. The signatures of all of the parties need not appear on the same
counterpart, and delivery of an executed counterpart signature page by U.S.
mail, overnight courier, facsimile, or email is as effective as executing and
delivering this agreement in the presence of the other parties to this
agreement.
 

 
11.7
PARTIES IN INTEREST

 
Nothing in this agreement, whether express or implied, is intended to confer any
rights or remedies under or by any reason of this agreement on any persons other
than the parties to it and their respective successors and assigns, nor is
anything in this agreement intended to relieve or discharge the obligation or
liability of any third persons to any party to this agreement, nor shall any
provision give any third persons any right of subrogation or action over against
any party to this agreement.
 

 
11.8
ASSIGNMENT

 
This agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors, and
assigns, but shall not be assignable by any party without the prior written
consent of the other parties.
 

 
11.9
ARBITRATION

 
Any dispute, claim or controversy arising out of or relating to this agreement
or the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this agreement to
arbitrate, shall be determined by arbitration in Seattle, Washington. The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures. Judgment on the arbitration award may be
entered in any court having jurisdiction. This clause shall not preclude the
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.
 

 
11.10
RECOVERY OF LITIGATION COSTS

 
If any legal action, arbitration or other proceeding is brought for the
enforcement of this agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.
 
25

--------------------------------------------------------------------------------


 

 
11.11
NOTICES

 
All notices, requests, demands, and other communications under this agreement
shall be in writing and shall be deemed to have been duly given on the date of
service or mailing if served personally on the party to whom notice is to be
given, or if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid, and properly addressed as
follows:
 
To Selling Parties at:
 
Mr. Edward Kashou
Chief Executive Officer
Kashou Brothers, Inc.
4250 Executive Square
Suite 125
La Jolla, CA 92037
   
With a copy to:
 
Anton N. Handal, Esq.
Handal & Associates
1200 3rd Avenue # 1321
San Diego, CA 92101
   
To Buyer and Parent at:
 
Mr. Jason Brown
Chief Executive Officer
Organic To Go, Inc.
3317 3rd Ave. S, Suite A
Seattle, WA 98134
   
With a copy to:
 
Edward J. Willig, Esq.
Carr, McClellan, Ingersoll, Thompson & Horn, Professional Law Corporation
216 Park Road
Burlingame, CA 94010



Any party may change its address for purposes of this paragraph by giving the
other parties written notice of the new address in the manner set forth above.
 

 
11.12
GOVERNING LAW

 
This agreement shall be construed in accordance with, and governed by, the laws
of the State of California.
 

 
11.13
SEVERABILITY

 
If any provision of this agreement is held invalid or unenforceable by any court
of final jurisdiction, it is the intent of the parties that all other provisions
of this agreement be construed to remain fully valid, enforceable, and binding
on the parties.
 
26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties to this agreement have duly executed it as of
the day and year first above written.
 
ORGANIC TO GO, INC.
a Delaware corporation
 
 
KASHOU BROTHERS, INC.
a California corporation
doing business as
“Brothers Restaurant & Deli”
     
By:
   
By:
     
Jason Brown
Chief Executive Officer
   
Edward Kashou
Chief Executive Officer
     
 
 
By:
         
Secretary
ORGANIC TO GO FOOD CORPORATION
a Delaware corporation
 
 
 
EDWARD KASHOU, Individually
 
By:
       
Jason Brown
Chief Executive Officer
 
STEVE KASHOU, Individually
 
       
JAMES KASHOU, Individually
 
             
SAMI KASHOU, Individually

 
27

--------------------------------------------------------------------------------


 
LIST OF EXHIBITS AND SCHEDULES
 
Schedule
 
Description
1
 
 
Assets of Company
 
1.3
 
 
Assumed Liabilities
 
2
 
 
Disclosure Schedule
 
4.7
 
 
Consents of Others
 
6.12
 
 
Consulting Agreement
 

 

--------------------------------------------------------------------------------




SCHEDULE 1
 
ASSETS OF KASHOU BROTHERS, INC.
 
dba Brothers Restaurant & Deli
 
Acquired Assets:
 
Inventory
Furniture
Fixtures
Equipment
Motor vehicles
Leases
Leasehold improvements
Telephone numbers
Web sites
URLs
Trademarks
Trade names (including the name “Brothers Restaurant & Deli”)
Customer lists
Trade secrets
Goodwill
Licenses and permits
 
Excluded Assets:
 
Cash
Accounts receivable
Company’s minute book, stock book, tax records, employment and personnel files,
and other records related to Excluded Assets
Rights to tax refunds, claims and credits
Insurance policies and rights thereunder, including any premium refunds
 

--------------------------------------------------------------------------------


 
SCHEDULE 1.3
 
ASSUMED LIABILITIES
 
1. Lease for 4250 Executive Square, Suite 125, La Jolla, California.
 
2. Lease for 10201 Wateridge Circle, Suite 125, San Diego, California.
 
3. Lease for 110 West “A” Street, Suite 175, San Diego, California.
 

--------------------------------------------------------------------------------




SCHEDULE 2
 
COMPANY’S DISCLOSURE SCHEDULE
 

--------------------------------------------------------------------------------


 
SECTION 2.6
 
DEBTS, LIABILITIES AND OBLIGATIONS
 
  
 

--------------------------------------------------------------------------------




SECTION 2.7
 
REAL PROPERTY
 
1. 4250 Executive Square, Suite 125, La Jolla, California.
 
2. 10201 Wateridge Circle, Suite 125, San Diego, California.
 
3. 110 West “A” Street, Suite 175, San Diego, California.
 

--------------------------------------------------------------------------------




SECTION 2.12
 
INTELLECTUAL PROPERTY
 
The tradename “Brothers Restaurant & Deli”
 

--------------------------------------------------------------------------------




SCHEDULE 4.7
 
CONSENTS OF OTHERS
 
  
 

--------------------------------------------------------------------------------




SCHEDULE 6.12
 
CONSULTING AGREEMENT
 
(Attached)
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS


   
Page
     
ARTICLE  1
PURCHASE AND SALE OF ASSETS
1
1.1
SALE AND TRANSFER OF ASSETS
1
1.2
CONSIDERATION FROM BUYER AT CLOSING
1
1.3
ASSUMPTION OF LIABILITIES
2
1.4
ALLOCATION OF PURCHASE PRICE
2
1.5
TAXES
3
ARTICLE 2
SELLING PARTIES’ REPRESENTATIONS AND WARRANTIES
3
2.1
ORGANIZATION, STANDING AND QUALIFICATION OF COMPANY
3
2.2
SHARE OWNERSHIP
3
2.3
SUBSIDIARIES
3
2.4
FINANCIAL STATEMENTS
3
2.5
ABSENCE OF SPECIFIED CHANGES
4
2.6
DEBTS, LIABILITIES AND OBLIGATIONS
5
2.7
TAX RETURNS AND AUDITS
5
2.8
REAL PROPERTY
5
2.9
HAZARDOUS MATERIALS
5
2.10
ENVIRONMENTAL
5
2.11
INVENTORY
6
2.12
OTHER TANGIBLE PERSONAL PROPERTY
6
2.13
INTELLECTUAL PROPERTY
6
2.14
TITLE TO ASSETS
7
2.15
CUSTOMERS AND SALES
7
2.16
EMPLOYMENT AGREEMENTS
7
2.17
INSURANCE POLICIES
7
2.18
OTHER CONTRACTS
8
2.19
COMPLIANCE WITH LAWS
8
2.20
LITIGATION
8
2.21
AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION
8
2.22
AUTHORITY AND CONSENTS
9
2.23
INTEREST IN CUSTOMERS, SUPPLIERS, AND COMPETITORS
9

 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
 
 
Page
     
2.24
IDENTIFICATION AND COMPENSATION
9
2.25
COMPANY DOCUMENTS
9
2.26
ACQUISITION OF SHARES FOR OWN ACCOUNT
9
2.27
DISCLOSURE OF INFORMATION
9
2.28
INVESTMENT EXPERIENCE
9
2.29
ACCREDITED INVESTOR
10
2.30
RESTRICTED SECURITIES
10
2.31
FURTHER LIMITATIONS ON DISPOSITION
10
2.32
LEGEND
10
2.33
NO ADVERTISEMENT
11
2.34
FULL DISCLOSURE
11
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
11
3.1
ORGANIZATION, STANDING AND QUALIFICATION OF BUYER AND PARENT
11
3.2
SUBSIDIARY
11
3.3
SEC FILINGS; FINANCIAL STATEMENTS
11
3.4
TAX RETURNS AND AUDITS
12
3.5
COMPLIANCE WITH LAWS
12
3.6
LITIGATION
12
3.7
AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION
12
3.8
AUTHORITY AND CONSENTS
12
3.9
FULL DISCLOSURE
13
ARTICLE 4
SELLING PARTIES' OBLIGATIONS BEFORE CLOSING
13
4.1
BUYER'S ACCESS TO PREMISES AND INFORMATION
13
4.2
CONDUCT OF BUSINESS IN NORMAL COURSE
13
4.3
PRESERVATION OF BUSINESS AND RELATIONSHIPS
13
4.4
MAINTENANCE OF INSURANCE
13
4.5
EMPLOYEES AND COMPENSATION
13
4.6
NEW TRANSACTIONS
14
4.7
EXISTING AGREEMENTS
14

 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


 
Page
     
4.8
CONSENTS OF OTHERS
14
4.9
DOCUMENTATION OF PROCEDURES AND TRADE SECRETS
14
4.10
REPRESENTATIONS AND WARRANTIES TRUE AT CLOSING
14
4.11
NOTIFICATION
14
4.12
NO NEGOTIATION
15
ARTICLE 5
BUYER'S OBLIGATIONS BEFORE CLOSING
15
5.1
SECURING CONSENTS OF THIRD PARTIES
15
5.2
RESALE CERTIFICATE
15
5.3
BULK SALES LAW
15
ARTICLE 6
CONDITIONS PRECEDENT TO BUYER'S PERFORMANCE
15
6.1
ACCURACY OF SELLING PARTIES' REPRESENTATIONS AND WARRANTIES
15
6.2
PERFORMANCE BY SELLING PARTIES
16
6.3
NO MATERIAL ADVERSE CHANGE
16
6.4
CERTIFICATION BY COMPANY
16
6.5
ABSENCE OF LITIGATION
16
6.6
CORPORATE APPROVAL
16
6.7
CONSENTS
16
6.8
CONSULTING AGREEMENT
16
6.9
APPROVAL OF DOCUMENTATION
17
6.10
ASSIGNMENTS OF LEASES, CONSENTS TO ASSIGNMENT AND ESTOPPEL CERTIFICATES
17
6.11
MISSION VALLEY LOCATION
17
6.12
EQUITY FINANCING
17
ARTICLE 7
CONDITIONS PRECEDENT TO SELLING PARTIES’ PERFORMANCE
18
7.1
ACCURACY OF BUYER'S REPRESENTATIONS AND WARRANTIES
18
7.2
BUYER'S PERFORMANCE
18
7.3
BUYER'S CORPORATE APPROVAL
18
7.4
ABSENCE OF LITIGATION
18
ARTICLE 8
SELLING PARTIES’ OBLIGATIONS AFTER CLOSING
18

 
iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


 
 
Page
     
8.1
INDEMNIFICATION
18
8.2
Limits on Indemnification
19
8.3
Indemnification as Exclusive Remedy
20
8.4
SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS
20
8.5
NON-COMPETITION
20
8.6
CONFIDENTIAL INFORMATION
20
8.7
COMPANY NOT TO USE NAME
21
8.8
PAYMENT OF RETAINED LIABILITIES
21
8.9
RETENTION OF AND ACCESS TO RECORDS
21
ARTICLE 9
THE CLOSING
21
9.1
TIME AND PLACE
21
9.2
SELLING PARTIES' OBLIGATIONS AT CLOSING
21
9.3
BUYER'S OBLIGATIONS AT CLOSING
22
ARTICLE 10
TERMINATION
23
10.1
TERMINATION EVENTS
23
10.2
EFFECT OF TERMINATION
24
ARTICLE 11
MISCELLANEOUS
24
11.1
PUBLICITY
24
11.2
FINDER’S OR BROKER’S FEES
24
11.3
EXPENSES
24
11.4
INTERPRETATION AND EFFECT OF HEADINGS
25
11.5
ENTIRE AGREEMENT; MODIFICATION; WAIVER
25
11.6
COUNTERPARTS
25
11.7
PARTIES IN INTEREST
25
11.8
ASSIGNMENT
25
11.9
ARBITRATION
25
11.10
RECOVERY OF LITIGATION COSTS
25
11.11
NOTICES
26
11.12
GOVERNING LAW
26
11.13
SEVERABILITY
26

 
iv

--------------------------------------------------------------------------------

